DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning section” and “control section” in claim 1, “storage section” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant uses the phrase “cleaning condition” this phrase is unclear because the term condition has multiple meanings. Of the multiple meaning two of which make sense within the claim and result is markedly different interpretations. The first meaning “something essential to the appearance or occurrence of something else” and the second meaning “a state of being” (see https://www.merriam-webster.com/dictionary/condition). Thus, it becomes unclear as to whether applicant is stating that a cleaning condition is the defined based on prerequisite parameters or the cleaning condition is defined based on the quality of cleaning based on the same parameters (i.e. is the cleaning condition how well it cleans or what is required to clean?). For examination purposes the phrase “cleaning condition” will be interpreted as “cleaning operation” as it is believed that such an interpretation is in line with what applicant desires. Similarly claims 2-3 & 6 also contain the same phrase and will be interpreted in the same aforementioned manner.
Claim 2 states additional options for the control section, however these cleaning conditions are not listed as the control section being further configured to perform them. Thus, it is unclear if the limitations of claim 2 are optional or required. If the cleaning condition is chosen for and operation intensity, duration or number of cycles does it also need to be chosen depending on travel situation environment, or adhered material? For examination purposes at this time, the limitations will be interpreted to be required.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacchus (US20190106085A1).
As to claim 1, Bacchus teaches a vehicle cleaning system (abstract, Fig.2 ref 200) comprising: a cleaning section (see Fig.7 refs 706 & 708) configured to clean a cleaning target that include an onboard sensor (Fig.7 ref 700 & 702) of a vehicle (see [0001 & 0042]); a control section (Fig.2 ref 203) configured to control the cleaning section (see Fig.2 flowchart ref 212 after ref 203) based on vehicle speed and/or weather (Fig.2 ref 206 & [0036]) and an indicator (Fig.2 ref 208) relating to adhesion of adhered material to the cleaning target [0036]. The cleaning target is cleaned depending upon the conditions realized by the controller (see abstract & Fig.4).
As to claim 2, Bacchus further teaches the control section of claim 1, wherein the control section further chooses a cleaning condition is also based on the intensity (Fig.4 ref 410 & 412), 
As to claim 3, Bacchus teaches the system of claim 1, wherein the controller has an algorithm for the decision function [0036] and the processor determines what type of cleaning should be performed based on contaminant type [0037]. These statements indicate that there must be some storage section for: (1) the corresponding decision function algorithm programming and (2) storage of information so that the processor knows what type of cleaning system modality will be supplied based on the sensor data and decision function. 
As to claim 4, Bacchus teaches the system of claim 1, wherein the control section reports cases to the processor for outputting an alert (see Fig.2) if after cleaning a predetermined number of times it is still detected that the adhered material is present (see Fig.4 after 2 cleaning attempts an alert is reported, also [0039]). Further, it is noted that claim 4 is an optional limitation not required when the control section utilizes a travel or environmental situation.
As to claim 7, Bacchus teaches the system of claim 1, wherein the control section utilizes a speed sensor [0036] and thereby reads on a travel situation. Further, as the control section utilizes environmental and adhered material indicator data, the limitations of claim 7 are optional.

As to claim 9, Bacchus teaches the system of claim 1, wherein the control section utilizes adhered material type (Fig.3 ref 302) and location (see Figs. 5A-6E also [0036 & 0040]). Further, as the control section utilizes environmental travel situation data, the limitations of claim 9 are optional.
As to claim 10, Bacchus teaches the system of claim 1, wherein the cleaning system cleans via spraying liquid and blowing air [0042].
As to claim 11, Bacchus teaches the system of claim 1, wherein the limitations of an autonomous or driving assistance device and the cleaning target are not required. Specifically claim 1 does not positively recite a vehicle of cleaning target, such elements are not required by the cleaning system, thus the limitations of claim 11 are not required by the claim. 

Claim(s) 1-5 & 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rice (US20190009752A1).
As to claim 1, Rice teaches a vehicle cleaning system (see Figs.1-2) comprising: a cleaning section (see Figs.3-5 sensor cleaning units) configured to clean a target onboard vehicle sensor; a control section (Figs.1-2 ref 102 including ref 150) which controls the cleaning section based on environmental situation and travel situation (see [0088 & 0194] disclosing the system takes into account weather on the route traveled, also [0040] for vehicle speed) and contaminant presence ([0110, 0135, & 0160] i.e. indicator of adhered material) in order to clean desired sensors.

As to claim 3, Rice teaches the system of claim 1, wherein the memory (see Figs.1-2 refs 114) defines a storage section which houses the data for performing all functions of the system [0060]. This includes the relevant programming instructions for determination of the cleaning sequence and cleaner control (see Fig.6) based on the sensor data of environmental and travel situations [0040, 0088, 0194] as well as contaminant presence [0110, 0135, & 0160]. The control section utilizes the data from the storage section to perform desired cleaning based on data [0060].  
As to claim 4, Rice teaches the system of claim 1, wherein the limitations of the control section as they pertain to the indicator of adhered material are optional when the control section utilizes either travel or environment situation. In this case the control section uses travel and environmental data [0040, 0088, & 0194].
As to claim 5, Rice teaches the system of claim 1, wherein there are a plurality of cleaning sections (see Figs.3-5 multiple cleaning sensor units) and the control section allows for individual cleaning sections independently of each other [0076, 0097, 100, 0122, 0125, 0147, & 0150].
As to claim 7, Rice teaches the system of claim 1, wherein the travel situation includes a speed of the vehicle [0040]. Further, as the control section utilizes environmental and adhered material indicator data, the limitations of claim 7 are optional.

As to claim 9, Rice teaches the system of claim 1, wherein the adhered material indicator is can determine the material location [0048], and/or type [0030, 0032, 0043, & 0044]. Further, as the control section utilizes environmental travel situation data, the limitations of claim 9 are optional.
As to claim 10, Rice teaches the system of claim 1, wherein the control section allows for blowing of air or spraying of liquid in order to clean the sensors (see Figs.3-5 also [0092, 0122]).
As to claim 11, Rice teaches the system of claim 1, wherein an autonomous driving device (see Figs.1 refs 35 U.S.C. 103-106 also [0069-0074]) is installed in the vehicle (Fig.1 ref 10) and the cleaning target is a sensor used by the autonomous driving device [0059 & 0062].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) as applied to claim 5 above, and further in view of Rice (US20190009752A1).
As to claim 5 & 11, Bacchus teaches the system of claim 1, wherein the vehicle is recited as intended use. Thus the claim does not require an autonomous driving device or the cleaning target to be a part of said autonomous device, but merely needs to be capable of use with one. A skilled artisan would reasonably expect that such features are possible with the cleaning system of Bacchus. However, such features are also known in the art as evidenced by Rice. Furthermore, the presence of multiple cleaners and independent control is also known by Rice. 
Rice teaches an art related vehicle sensor cleaning system, where the system is provided for an autonomous vehicle (abstract) having an autonomous device (Fig.1 refs 103-106). Multiple cameras are known to be used in autonomous vehicles (see Figs.3-5 & [0018]). The autonomous system uses the cameras in order to perform the desired function [0059 & 0062], and such cameras require cleaning [0076]. Since cameras can experience different amounts of debris [0042] cameras are cleaned independently of one another in order to provide individualized cleaning [0076].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Bacchus to include multiple cleaners and sensors in order to allow for use in autonomous vehicles, as it is well known to do so. Further, one of ordinary skill in the art would have provided the function of independent control of each cleaner in order to provide individualized cleaning (Rice [0076]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) as applied to claim 1 above, and further in view of Rice (US20190135239A1, hereafter R1). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claims 5-6 Modified Bacchus teaches the system of claim 1, but does not disclose multiple cleaning sections with independent control or utilizing an indication of a first adhesion material to clean a second target, however these features are known in the art as evidenced by R1.
R1 discloses an art related vehicle sensor cleaning system (abstract) for an autonomous vehicle (Fig.1), wherein multiple sensors and cleaning units (Fig.2) are utilized for the autonomous system [0059 & 0069-0079]. A controller allows for individual control of each cleaner unit to each sensor [0029, 0087, 0089, & 0092]. Further, a type of debris attached to the sensor is capable of being determined (i.e. indicator of adhered material) for a sensor via the use of a different sensor (i.e. a second sensor determines the debris type for first sensor based on second sensor data and vice-versa, see [0166]) and then determines a cleaning condition for the sensor (i.e. spray pattern, etc.) based on the data from the different sensor.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to utilize the cleaner system of Bacchus in the autonomous vehicle of R1, as the cleaner system of Bacchus allows for changing the intensity and duration of the cleaning to provide better cleaning. Further, it is in the purview of one of ordinary skill in the art to supply one known system in place of another. In providing the modification, a skilled artisan would .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20190009752A1) as applied to claim 5 above, and further in view of Rice (US20190135239A1, hereafter R1). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 6 Rice teaches the system of claim 5, but does not disclose utilizing an indication of a first adhesion material to clean a second target, however these features are known in the art as evidenced by R1.
R1 discloses an art related vehicle sensor cleaning system (abstract) for an autonomous vehicle (Fig.1), wherein multiple sensors and cleaning units (Fig.2) are utilized for the autonomous system [0059 & 0069-0079]. A controller allows for individual control of each cleaner unit to each sensor [0029, 0087, 0089, & 0092]. Further, a type of debris attached to the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to include the ability to determine debris on a second sensor based on first sensor data (R1 [0166]). A skilled artisan is keenly aware that allowing for detection of a situation for one sensor based on data from another reduces the number of independent calculations that need to be made based on independent variables and thereby reduces computational load. Furthermore, such a configuration is a known alternative for sensors that utilize each sensor for its own determination of debris (R1 [0104]) and it is in the purview of one of ordinary skill in the art to utilize one known method of determining debris type in place of another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura (US20200110407A1) discloses an automated vehicle (abstract) that utilizes a storage section for containing threshold dirt values to compare to sensor readings in order to indicate whether a sensor needs cleaning (Figs.7 & 12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US20180143298A1) discloses sensor cleaning system (abstract) wherein first and second ADAS sensor outputs are compared to each other in order to determine if a sensor needs cleaning or if a sensor is defective (see Fig.14). Thus, the data from a first sensor is used, at least in part, to determine a condition of a second sensor and effectively apply a cleaning operation to the second sensor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao (US20160272164A1) discloses a vehicle camera cleaning system (abstract) that uses sensors to determine the environment, temperature, and adhered substance variables that are affecting a camera and accordingly removes them based on the sensed variables (see Fig.7)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US20130092758A1) discloses camera washing device (abstract) that cleans based on various sensor signals (Fig.16 & 18-19) and can adjust the injection amount and time (see Fig.8) accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (JP2016078489A) discloses a vehicle sensor cleaning device that cleans based on temperature and affects a spray pattern (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711